EXHIBIT 10.1
(CYTRX CORPORATION LOGO) [v42963v4296301.gif]
July 28, 2008
RXi Pharmaceuticals Corporation
One Innovation Drive
Worcester, Massachusetts 01605
     Re:     Amendment to Stockholders Agreement
Gentlemen:
     This letter will serve to amend in certain respects set forth below the
Stockholders Agreement, dated February 15, 2007, among RXi Pharmaceuticals
Corporation (“RXi”), CytRx Corporation (“CytRx”), and Michael P. Czech, Ph.D.,
Gregory J. Hannon, Ph.D., Craig C. Mello, Ph.D., and Tariq M. Rana, Ph.D. (the
“Stockholders Agreement”). Unless otherwise defined herein, capitalized terms
used in this letter, including Annex 1 hereto, shall have the meanings ascribed
to them in the Stockholders Agreement.
     In accordance with Section 7 of the Stockholders Agreement, the
Stockholders Agreement is hereby amended as follows:
     1. Preemptive Rights. Annex 1 to the Stockholders Agreement is hereby
amended and restated in its entirety to read as set forth in Annex 1 to this
letter.
     2. No Other Effect. Except as set forth in this letter, including Annex 1
hereto, the Stockholders Agreement shall remain in full force and effect.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



RXi Corporation
July 28, 2008
Page 2
     If the foregoing correctly states the parties’ agreement, please
acknowledge the same by signing and returning a copy of this letter.

            Very truly yours,
      /s/ Steven A. Kriegsman       Steven A. Kriegsman      President and Chief
Executive Officer
CytRx Corporation   

          AGREED AND ACCEPTED:
      /s/ Tod Woolf     Dated: July 28, 2008  Tod Woolf, Ph.D.      President  
    RXi Pharmaceuticals Corporation        /s/ Craig C. Mello     Dated:
July 28, 2008  Craig C. Mello, Ph.D.            /s/ Tariq M. Rana     Dated:
July 28, 2008  Tariq M. Rana, Ph.D.                  Dated: July 28, 2008 
Michael P. Czech, Ph.D.            /s/ Gregory J. Hannon     Dated: July 28,
2008  Gregory J. Hannon, Ph.D.           

 



--------------------------------------------------------------------------------



 



         

ANNEX 1
Preemptive Rights
SECTION 1. General

A.   CytRx shall have the right, on the terms and provisions of this Annex 1, to
purchase New Securities (as defined below in Paragraph B) that RXi may, from
time to time, sell, issue or exchange.

B.   “New Securities” shall mean, subject to Section 4.B, any shares of common
stock of RXi (“RXi Common Stock”) and other equity securities of RXi, whether
now authorized or not, any rights, options, and warrants to purchase RXi Common
Stock or other equity securities, and securities of any type whatsoever that
are, or may become, convertible into, or exercisable or exchangeable for, shares
of RXi Common Stock or other equity securities.

SECTION 2. Sales and Issuances of New Securities for Cash

A.   RXi shall not at any time issue or sell for cash any New Securities (each,
a “Cash Sale”), unless and until RXi shall have first delivered to CytRx notice
of the proposed Cash Sale (the “Cash Offer Notice”) and otherwise complied with
the provisions of this paragraph A, as follows:

  (i)   The Cash Offer Notice shall (1) describe in reasonable detail the
proposed Cash Sale, (2) set forth the maximum number of New Securities proposed
to be offered in the Cash Sale (the “Offered Securities”), (3) describe the sale
price, or where the price has not been established the method for determining
the same, of the Offered Securities and other proposed terms of the proposed
Cash Sale to the extent known, (4) identify the persons or entities, if known,
or the class of persons or entities, to which the Offered Securities are
proposed to be offered, issued or sold, and (5) include an express offer to
issue and sell to CytRx a portion of such Offered Securities determined by
multiplying the total dollar amount of Offered Securities by CytRx’s
Proportionate Percentage (as hereinafter defined) as determined as of the date
of the Cash Offer Notice. CytRx’s “Proportionate Percentage” for purposes of
this Annex shall mean, as of any determination date, a fraction, expressed as a
percentage, the numerator of which is the sum of (w) the number of issued and
outstanding shares of RXi Common Stock then owned beneficially (as hereinafter
defined) by CytRx plus (x) the number of shares of RXi Common Stock that may be
acquired by CytRx upon the exercise, conversion or exchange of rights, options,
warrants and other securities of RXi owned beneficially by CytRx that are
exercisable or exchangeable for, or convertible into, shares of RXi Common Stock
within 60 days of the date of determination of such beneficial ownership, and
the denominator of which is the sum of (y) the total number of shares of RXi
Common Stock then issued and outstanding plus (z) the number of shares referred
to in clause (x) above. CytRx shall be deemed to “beneficially own” shares of
RXi Common Stock and other securities that are held of record by CytRx or held
in the name of a broker or other custodian for CytRx’s account.

A-1



--------------------------------------------------------------------------------



 



  (ii)   CytRx shall have the right during the 10-business day period following
delivery of the Cash Offer Notice to elect to purchase, at the price and upon
the other terms specified therein, its Proportionate Percentage of the Offered
Securities; provided, however, that RXi may postpone or terminate the
transaction described in the Cash Offer Notice, which shall have the effect of
postponing or terminating CytRx’s rights under this paragraph A. To exercise its
rights under this paragraph A, CytRx must notify RXi on or prior to the
expiration of the foregoing 10-business day period of the amount, if any, of the
Offered Securities (not to exceed its CytRx’s Proportionate Percentage thereof)
that CytRx elects to purchase (the “Notice of Acceptance”).     (iii)   RXi
shall have 90 days from the date of the Cash Offer Notice to consummate the Cash
Sale in accordance with the Cash Offer Notice, which may include the issuance or
sale of all or any part of the Offered Securities which CytRx has not elected to
purchase as reflected in the Notice of Acceptance. Any of the Offered Securities
not so issued or sold by RXi within such 90-day period shall not be issued or
sold by RXi, unless and until RXi again complies with the procedures specified
in this Annex.     (iv)   In the event RXi determines in good faith to issue or
sell less than all the Offered Securities pursuant to the Cash Sale, then the
amount of the Offered Securities that CytRx shall be entitled to purchase shall
automatically be reduced to an amount equal to the amount of the Offered
Securities, if any, that CytRx elected to purchase as set forth in its Notice of
Acceptance multiplied by a fraction, (1) the numerator of which shall be the
amount of Offered Securities that RXi issues or sell (including the Offered
Securities to be issued or sold to CytRx pursuant to subparagraph A(ii) above
prior to such reduction) and (2) the denominator of which shall be the amount of
the Offered Securities that RXi initially proposed to issue or sell as specified
in the Cash Offer Notice.     (v)   On the date of the closing of the issuance
or sale of all or less than all the Offered Securities, CytRx shall purchase
from RXi, and RXi shall sell and issue to CytRx, the amount of Offered
Securities specified in the Notice of Acceptance (as reduced pursuant to
subparagraph A(iv) above, if applicable) upon the terms and conditions specified
in the Cash Offer Notice. The purchase by CytRx of any of the Offered Securities
is subject in all cases to the preparation, execution and delivery by RXi and
CytRx of a customary purchase agreement relating to such Offered Securities and
other documents consistent with the terms of the Cash Offer Notice and
reasonably satisfactory in form and substance to CytRx, RXi and their respective
counsel.

A-2



--------------------------------------------------------------------------------



 



SECTION 3. Sales and Issuances of New Securities Other than for Cash

A.   If at any time or from time to time RXi shall issue or sell for
consideration other than cash any New Securities (each, a “Non-Cash Sale”), it
shall comply with the provisions of this Section 3, as follows:

  (i)   RXi shall deliver to CytRx notice of the Non-Cash Sale (the “Non-Cash
Offer Notice”). Except as provided below, the Non-Cash Offer Notice shall be
delivered within 10 days following the issuance or sale of such New Securities
and (1) describe in reasonable detail the Non-Cash Sale, (2) set forth the
maximum number of New Securities, (3) describe the proposed price or value
attributable to the New Securities, or where the same has not been determined
the method for determining the price or value, and other proposed terms of the
Non-Cash Sale to the extent known, (4) identify the persons or entities, if
known, or the class of persons or entities, to which such New Securities are
proposed to be offered, issued or sold, and (5) include an express offer to
issue and sell to CytRx from RXi’s authorized but unissued shares of RXi Common
Stock, or from treasury shares, such number of shares of RXi Common Stock as are
necessary and sufficient to restore CytRx, after giving effect to such award,
issuance, sale or exchange, to its Proportionate Percentage as of the time
immediately preceding such Non-Cash Sale. Notwithstanding the foregoing, if the
amount of the New Securities issued or sold in a Non-Cash Sale, when added to
all other New Securities issued and sold in Non-Cash Sales of which CytRx shall
not have been notified by RXi in accordance with this subparagraph A(i),
represents 5% or less of the shares of RXi Common Stock outstanding immediately
prior to such Non-Cash Sale, then RXi may postpone the Non-Cash Offer Notice
hereunder until the date 10 days following the earlier of (1) the end of the
calendar quarter during which such Non-Cash Sale occurred and (2) the date of
the next subsequent issuance or sale of New Securities in a Non-Cash Sale which,
when added to all other New Securities issued and sold by RXi in Non-Cash Sales
as to which no Non-Cash Offer Notice shall have been given to CytRx, exceeds 1%
of the shares of RXi Common Stock outstanding immediately prior to the earliest
of all such unreported Non-Cash Sales; provided, however, that in the event the
Board of Directors of RXi shall determine to authorize or approve of a merger of
RXi with or into any other person or entity, or a sale or other disposition of
all or substantially all of RXi shares of capital stock, business or assets, RXi
shall immediately deliver to CytRx all previously postponed Non-Cash Offer
Notices.     (ii)   CytRx shall have the right during the 30-day period
following delivery of the Non-Cash Offer Notice to elect in its discretion to
purchase all or any portion of the number of shares of RXi Common Stock
determined as provided in subparagraph A(i) above. To exercise its rights under
this paragraph A, CytRx must notify RXi on or prior to the expiration of the
foregoing 30-day period of the number, if any, of such shares of RXi Common
Stock, up to the whole number thereof, that CytRx elects to purchase (the
“Notice of Acceptance”). The purchase price to CytRx of such shares of RXi
Common Stock shall be the Fair Value (as defined below) of such shares.

A-3



--------------------------------------------------------------------------------



 



  (iii)   At a closing to be held on a date that is mutually agreeable to RXi
and CytRx that is not more than 20 days after the Notice of Acceptance, CytRx
shall acquire from RXi, and RXi shall sell and issue to CytRx, the number of
shares of RXi Common Stock specified in the Notice of Acceptance. The purchase
by CytRx of such shares of RXi Common Stock is subject in all cases to the
preparation, execution and delivery by RXi and CytRx of a customary purchase
agreement relating to such shares of RXi Common Stock and other documents
consistent with the terms hereof and reasonably satisfactory in form and
substance to CytRx, RXi and their respective counsel.     (iv)   The “Fair
Value” per share of RXi’s Common Stock shall be equal to the average closing
price of RXi Common Stock as reported on Nasdaq (or other principal exchange on
which such shares are then traded) over the 10 trading days ending on the
earlier of (1) the date of any press release or other announcement by RXi of the
transaction involving such New Securities and (2) the date that CytRx delivers
its Notice of Acceptance under subparagraph B(ii) above. If RXi Common Stock is
not publicly traded at that time, the Fair Value of a share of RXi Common Stock
shall be the fair market value per share of RXi Common Stock as determined in
good faith by the Board of Directors of RXi acting by not less than a majority
of the disinterested directors of RXi.

SECTION 4. Excluded Securities and New Option Securities

A.   Notwithstanding any other provision of this Annex, this Annex shall not
apply to (i) any New Securities issued as a dividend or other distribution on or
with respect to RXi Common Stock, or (ii) any stock split, recapitalization or
reclassification of RXi Common Stock.

B.   Notwithstanding any other provision of this Annex, the provisions of this
Annex shall not apply to the grant, award or issuance for consideration other
than cash of any New Securities consisting solely of options, warrants or other
rights to subscribe for or purchase shares of RXi Common Stock or other equity
securities (“New Option Securities”). With respect to any New Option Securities
granted, awarded or issued by RXi for consideration other than cash, the
provisions of Section 3 shall apply in all respects to the issuance or sale of
any New Securities upon the exercise or conversion of such New Option
Securities. Without limiting the generality of the preceding sentence, the
purchase price to CytRx of any shares of RXi Common Stock that it elects to
purchase upon any such exercise or conversion shall be the Fair Value of such
shares as of the date of CytRx’s Notice of Acceptance delivered in accordance
with Section 3.

A-4



--------------------------------------------------------------------------------



 



SECTION 5. Miscellaneous

A.   All notices and other communications provided for or permitted to be given
under this Annex shall be in writing and shall be given by depositing the notice
in the United States mail, addressed to the party to be notified, postage paid,
and registered or certified with return receipt requested, or by such notice
being delivered in person or by facsimile communication to such party. Notices
or other communications given or served pursuant hereto shall be effective upon
receipt by the party to be notified. All notices or other communications to be
sent to RXi shall be sent to One Innovation Drive, Worcester, Massachusetts
01605, or such other address as RXi may specify by notice hereunder to CytRx.
All notices or other communications to be sent to CytRx shall be sent or made at
the address of CytRx as set forth in RXi’s books and records or such other
address as CytRx may specify by notice hereunder to RXi.   B.   No delay or
failure on the part of any party in exercising any rights hereunder, and no
partial or single exercise thereof, shall constitute a waiver of such rights or
of any other rights hereunder.   C.   In the event that any provision of this
Annex, or the application of such provision to any person or circumstance, is
determined by a court, arbitrator or other adjudicator to be invalid or
unenforceable to any extent, the remainder of this Annex, and the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and such provision and
each other provision of this Annex shall be valid and enforceable to the
greatest extent permitted by law.   D.   In the event of any arbitration,
litigation or other legal proceeding involving the interpretation of this Annex
or enforcement of the rights or obligations of the parties hereto, the
prevailing party or parties shall be entitled to recover reasonable attorneys’
fees and expenses as determined by the court, arbitrator or other adjudicator.
In the event that the arbitration, litigation or other legal proceeding is
successful only in party, the court, arbitrator or other adjudicator shall be
entitled to prorate and allocate said fees and expenses between the parties.

A-5